t c summary opinion united_states tax_court stephen j cotta sr petitioner v commissioner of internal revenue respondent docket no 16488-99s filed date stephen j cotta sr pro_se andrew j wyman for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is entitled to deductions for business_expenses and to the subtraction from gross_receipts for an amount of cost_of_goods_sold some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in san jose california on the date the petition was filed in this case during petitioner earned dollar_figure in wages from applied materials inc and philips semiconductors inc he also received dollar_figure in pension and annuity income primarily from military retirement benefits petitioner filed a schedule c profit or loss from business with his federal_income_tax return this schedule listed petitioner as the proprietor of a housekeeping business named beverly’s housekeeping the following amounts were reported on the schedule gross_receipts sdollar_figure-0- cost_of_goods_sold expense deductions advertising dollar_figure insurance office expense big_number supplies meals and entertainment wages total big_number net_loss big_number in the statutory_notice_of_deficiency respondent disallowed in full the cost_of_goods_sold and the business_expense deductions because petitioner did not establish that each was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to his business ’ expenses which are ordinary and necessary in carrying_on_a_trade_or_business generally may be deducted in the year in which they are paid sec_162 the cost_of_goods_sold is subtracted from gross_receipts in determining a taxpayer’s gross_income 11_tc_1076 a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return see sec_6001 sec_1 6001-l1 a e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to ‘the other adjustments made in the notice_of_deficiency were to the itemized_deductions these adjustments are computational and will be resolved by the court’s holding on the issue in this case q4e- provide some basis upon which an estimate may be made see 85_tc_731 sec_274 supersedes the cohan doctrine see 50_tc_823 affd 412_f2d_201 2d cir as relevant here sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for meals and entertainment_expenses or with respect to listed_property listed_property generally includes computers sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses see sec_274 sec_1_274-5t temporary income_tax regs fed reg date we are not convinced that petitioner had a trade_or_business within the meaning of sec_162 petitioner’s testimony concerning the alleged business activity can be summarized as follows the business was started in date and lasted until date beverly castillo a personal friend of petitioner’s performed the housekeeping services while petitioner did marketing and business development the business started with six clients ms castillo already had been performing housekeeping services for four of these clients before petitioner became involved in the business according to an agreement ms castillo was to take all revenue from the first - - clients and any further revenue would be divided equally the business had no office but petitioner rented a mailbox in modesto california for its use clients would pay between dollar_figure and dollar_figure for the housekeeping services with the exception of one client who was a cosmetic surgeon and who rendered payment in the form of breast implant surgery the cost_of_goods_sold claimed on petitioner’s return in the amount of dollar_figure was the cost of ms castillo’s housecleaning services rendered to clean petitioner’s personal_residence to foster motivation and enthusiasm in ms castillo this same expenditure was also claimed as a deduction for wage expense the advertising expense of dollar_figure consists partly of advertising at a bar restaurant during friday night get-togethers with the local crowd in which petitioner would find out who needed housekeepers the remainder is non- advertising expense which was categorized improperly petitioner also purchased insurance and cleaning supplies for the business as well as a computer that was used over half the time for business purposes finally petitioner purchased meals while traveling to look for clients the business was terminated when ms castillo’s boyfriend asked her to terminate her business relationship with petitioner in order to foster their own personal relationship we find that at most petitioner was in the process of starting a business which never materialized however assuming -- - arguendo that he did in fact have a trade_or_business we hold that he is not entitled to the claimed deductions or to the cost_of_goods_sold because they have not been substantiated see sec_274 sec_6001 petitioner claimed that flooding destroyed his records but provided neither corroboration of this assertion nor any reconstructed records furthermore petitioner’s testimony----the only evidence he provided--was vague concerning specific items and did not provide a sufficient basis upon which we could estimate any amounts reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
